Citation Nr: 1449296	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD) with anxiety disorder.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.    

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

In an August 2007 letter, the Veteran claimed entitlement to a TDIU based on his PTSD with anxiety disorder.  In the Veteran's October 2011 formal claim for a TDIU, he claimed a TDIU based on the service-connected posttraumatic stress disorder with anxiety disorder and prostate cancer.  In a March 2013 rating decision, the RO denied the claim for a TDIU based on the determination that the Veteran's 100 percent disability rating for prostate cancer renders the issue of unemployability moot.  Under Bradley v. Peake, 22 Vet. App. 280 (2008), a 100 percent disability rating for a service-connected disability does not render a TDIU moot.  Furthermore, under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an initial increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Therefore, the Board has jurisdiction over this matter.  Id.    

In October 2013, the Veteran revoked his appointment of the Texas Veterans Commission as his representative.  As the claimant retains the right to revoke his representative at any time, the October 2013 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time. 38 C.F.R. § 14.631(f).   Also, the Board notes that a March 2014 letter of solicitation for a waiver of AOJ review of additional evidence was sent to the Veteran's revoked representative.  However, as the Veteran's revoked representative is a state agency and trusted entity that works regularly with VA, the Board concludes that sending the waiver solicitation letter to the Veteran's revoked representative is harmless error.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record shows that the Veteran was last afforded a VA examination in January 2009.  The Veteran has asserted that his PTSD with anxiety disorder symptoms have worsened since the January 2009 examination.  See January 2012 Form 9 Appeal.  In light of the fact that the Veteran has not been examined in over five years and he alleges that his symptoms are worsening, the Veteran should be scheduled for a new VA examination to determine the current nature and severity of the Veteran's PTSD with anxiety disorder.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Because the Veteran has both service-connected and nonservice-connected disabilities, an opinion should be obtained as to whether the Veteran's symptoms may be attributed to either his PTSD with anxiety disorder or his nonservice-connected depressive disorder.  Mittleider v. West, 11 Vet. App. 181 (1998); see e.g., August 2013 VA treatment record (showing a diagnosis of depressive disorder).

The Veteran should be provided with appropriate notice regarding how to substantiate his claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Contact the Veteran and request that he provide information as to any outstanding records pertaining to PTSD and unemployability, specifically to include the following:

a. any relevant treatment records from Dr. Mann; and

b. additional treatment records from Dr. R. J., who treated the Veteran until 2008.  See March 2006 private treatment record.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

3. Contact the Veteran and ask him whether he has filed for Social Security disability benefits.  

If the Veteran answers in the affirmative, then request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. Request complete copies of any records, to include medical records, pertaining to the Veteran's claim(s) for workers' compensation disability benefits from the U.S. Department of Labor and/or any other appropriate entity.  All attempts to fulfill this development should be documented in the claims file. 

5. Request complete copies of any records pertaining to the Veteran's disability retirement from the U.S. Office of Personnel Management and/or any other appropriate entity.   All attempts to fulfill this development should be documented in the claims file. 

6. Obtain VA treatment records from September 2013 to present. 

Associate any records obtained with the Veteran's paper claims folder or Virtual VA/VBMS.

7. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the Veteran's service-connected PTSD with anxiety disorder.

The examiner is asked address the current nature and severity of the PTSD with anxiety disorder.  

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected PTSD with anxiety disorder and the nonservice-connected depressive disorder.  Please note if it is not possible to attribute the Veteran's symptoms to each disability separately.  

The examiner should also provide information concerning the functional impairment resulting from the service-connected psychiatric disability that may affect the ability to function and perform tasks in a work setting.  

8. Afterwards, schedule the Veteran for a VA general examination to determine, in connection with TDIU, the functional impairment resulting from his non-psychiatric service-connected disabilities.


The examiner is asked to provide information as to the functional impairments caused by the Veteran's service-connected disabilities (i.e., diabetes mellitus, type II; tinnitus; bilateral hearing loss; peripheral neuropathy of the upper and lower extremities; and erectile dysfunction) with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

9. Complete the above development and any additional development that is deemed warranted.  Then adjudicate the claim for an increased rating, to include on the basis of TDIU, and furnish the Veteran a supplemental statement of the case that considers evidence received since the November 2011 statement of the case, if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


